



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of May 25, 2018 (“Effective Date”), by and between BRISTOL METALS, LLC, a
Tennessee limited liability company or its affiliate or assignee (“Purchaser” or
“Bristol”), MARCEGAGLIA USA, INC. (formerly DAMASCUS-BISHOP TUBE COMPANY), a
Pennsylvania corporation (“Seller”). Except as otherwise expressly defined
herein, capitalized terms will have the meanings set forth on Exhibit A attached
hereto and incorporated herein by this reference. For and in consideration of
the mutual covenants and promises hereinafter set forth, the parties hereby
mutually covenant and agree as follows:
ARTICLE I

PURCHASE OF PROPERTY
Section 1.01.     Agreement to Purchase. Purchaser agrees to purchase, and
Seller agrees to sell, in accordance with the terms, conditions and stipulations
set forth in this Agreement (the “Transaction”), all of Seller’s right, title
and interest in and to (a) the parcel or parcels of real property, as more
particularly described on Exhibit B attached hereto, and any and all
improvements thereon and appurtenances thereto (collectively, the “Real
Property”); (b) all fixtures affixed thereto; (c) all plans, specifications and
studies pertaining to the Real Property in Seller’s possession or under its
control; (d) all mineral, oil and gas rights, water rights, sewer rights and
other utility rights allocated to the Real Property; and (e) all easements,
licenses, privileges and other property interests belonging or appurtenant to
the Real Property (all of the foregoing items in clauses (a) through (e) above,
now or hereafter existing, collectively, the “Property”).
Section 1.02.     Purchase Price. The purchase price to be paid by Purchaser to
Seller for the Property is $10,000,000 (the “Purchase Price”). The Purchase
Price shall be paid by Purchaser in immediately available federal funds at
Closing.
Section 1.03.     Designee and Lease Agreement. Seller acknowledges that
Purchaser intends to enter into a designation and lease agreement with Store
Capital Acquisitions, LLC, a Delaware limited liability company or its Affiliate
(“Store”) by which Store shall be designated as the grantee in the Deed and
pursuant to which Purchaser shall lease the Property at the rent and pursuant to
the terms and conditions contained therein (the “Lease”). Seller agrees that
Purchase may designate a third party other than Store (such designee, the
“Designee”) to take title to the Property by written notice to Seller prior to
closing; provided, however, that the Designee shall agree in writing to waive,
relinquish and release Seller from and against any and all claims, demands,
causes of action (including causes of action in tort), losses, damages,
liabilities, costs and expenses (including attorneys’ fees and court costs) of
any and every kind or character, known or unknown, which Designee might have
asserted or alleged against Seller, at any time by reason of or arising out of
any aspect of the Transaction, including, without limitation, latent or patent
construction defects or physical conditions of the Property and violations of
any applicable laws (including, without limitation, any environmental laws).
Notwithstanding anything to the contrary, the parties hereto acknowledge and
agree that, without the waiver described in the prior sentence, Designee
(whether Store or any other third party) is not and shall not be treated as a
third party beneficiary of this Agreement and shall in no event be treated as
the “Purchaser” under this Agreement unless and until the conditions of a formal
assignment pursuant to Section 7.03 are


{B3764294.2}    1
 

--------------------------------------------------------------------------------





satisfied. Additionally, Bristol shall indemnify and hold harmless Seller from
and against all Loss, liability or damage suffered or incurred by Seller arising
out of or resulting from any claims brought by or through the Designee in
connection with the Transaction. Bristol’s obligations to indemnify Seller
pursuant to this Section 1.03 shall survive the closing.
Section 1.04.     Prorations. All real property taxes, insurance, utilities and
maintenance expenses relating to the Property for the year of Closing shall be
prorated as of the Closing Date and taxes shall be based on the most recent mill
levy and most recent assessed valuation, or, if not available, on the taxes for
the calendar year immediately preceding Closing.  All prorations shall be final.
Section 1.05.     Transaction Costs. Bristol shall be responsible for the
payment of all Transaction Costs incurred by Seller and Purchaser in connection
with the Transaction and in connection with the assignment of this Agreement to
Store or to any other permitted assignee, or in connection with the designation
of the Designee); and (b) Seller and Purchaser shall each be responsible for the
payment of the fees and expenses of their respective legal counsel, accountants
and other professional advisers (“Professional Fees”).
The provisions of this Section shall survive Closing or termination of this
Agreement for any reason.
ARTICLE II    

DUE DILIGENCE
Section 2.01.     Title Insurance.
(a)    Title Commitment and Title Policy. Purchaser shall order an owner’s title
insurance commitment (the “Title Commitment”) with respect to the Property
issued by the Title Company, for an ALTA Owner’s Extended Coverage Title
Insurance Policy, together with any endorsements that Purchaser may reasonably
require (collectively, the “Title Policy”). Purchaser shall cause copies of the
Title Commitment, all exception documents, and the Survey to be delivered to
Seller no later than the date upon which Purchaser delivers its Title Objection
for the Property, which shall be no later than the expiration of the Inspection
Period. All costs related to the Title Policy, escrow fees and other closing
costs shall be included in Transaction Costs, payable as set forth in Section
1.05.
(b)    Title Company. The Title Company is hereby employed by the parties to act
as escrow agent in connection with this Transaction. This Agreement shall be
used as instructions to the Title Company, as escrow agent, which may provide
its standard conditions of acceptance of escrow; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this Agreement, the terms of this Agreement shall prevail. The
Title Company’s receipt of this Agreement and the opening of an escrow pursuant
to this Agreement shall be deemed to constitute conclusive evidence of the Title
Company’s agreement to be bound by the terms and conditions of this Agreement
pertaining to the Title Company.
(c)    Title Company Actions. The Title Company is authorized to pay, from any
funds held by it for each party’s respective credit, all amounts necessary to
procure the delivery of any documents required by this Agreement to be delivered
and to pay, on behalf of Purchaser and Seller, all charges and obligations
payable by them hereunder,


{B3764294.2}    2
 

--------------------------------------------------------------------------------





respectively. Seller and Purchaser will pay all charges payable by them pursuant
to this Agreement to the Title Company. The Title Company shall not cause the
Transaction to close unless and until it has received written instructions from
Purchaser and Seller to do so. The Title Company is authorized, in the event any
conflicting demand is made upon it concerning these instructions or the escrow,
at its election, to hold any documents and/or funds deposited hereunder until an
action shall be brought in a court of competent jurisdiction to determine the
rights of Seller and Purchaser or to interplead such documents and/or funds in
an action brought in any such court. Deposit by the Title Company of such
documents and funds, after deducting therefrom its reasonable charges, expenses
and attorneys’ fees incurred in connection with any such court action, shall
relieve the Title Company of all further liability and responsibility for such
documents and funds.
(d)    Title Objections.
(i)    Within seven (7) days after the Purchaser’s receipt of both a Title
Commitment and Survey for the Property, Purchaser shall notify Seller in writing
of Purchaser’s objection to any exceptions or other title matters shown on any
Title Commitment or Survey. Purchaser’s title objections shall be limited to
objections to the presence of any valid liens, claims, encumbrances, and/or
security interests negatively affecting the Property (each, a “Title
Objection”). At least five (5) days prior to the Closing Date, Seller shall
notify Purchaser whether it will attempt to cure the Title Objections and which,
if not all, Title Objections it will attempt to cure. Based on Seller’s
response, Purchaser may elect to (A) give Seller additional time to cure, and
the parties will delay Closing for the period of time necessary for Seller to
attempt to cure, not to exceed 30 days beyond the original Closing Date, or (B)
terminate the Agreement, in which event neither party will have any further
obligations or liability hereunder, except for those obligations expressly
stated to survive such termination. If Purchaser elects to have Seller attempt
to cure the Title Objections that Seller agreed to address, Seller shall have
the option to extend the Closing Date -- and the parties shall execute an
amendment to this Agreement to that effect -- up to 30 days in order to cure
such of those Title Objections Seller has agreed to cure. If Seller is unable to
cure those Title Objections it has agreed to cure within the agreed-upon time
period, then Purchaser shall have the option, as its sole remedy, upon written
notice to Seller on or before the amended Closing Date, to terminate this
Agreement, in which event neither party will have any further obligations or
liability hereunder, except for those obligations expressly stated to survive
such termination.
(ii)    If any supplement to a Title Commitment or Survey discloses any
additional title defects which were not created by or with the consent of
Purchaser, and which are not acceptable to Purchaser, Purchaser shall notify
Seller in writing of its objection thereto (each, an “Additional Title
Objection”) within five (5) days following receipt of such supplement or
revision. If any Additional Title Objection is not removed or resolved by Seller
to Purchaser’s satisfaction at least five (5) days prior to the Closing Date,
then Purchaser shall have the option, as its sole remedy, to terminate this
Agreement upon written notice to Seller on or before the Closing Date, in which
event neither party will have any further obligations or liability hereunder,
except for those obligations expressly stated to survive such termination.
(iii)    Purchaser’s failure to timely deliver a Title Objection or an
Additional Title Objection shall be deemed Purchaser’s acceptance of the matters
disclosed by the


{B3764294.2}    3
 

--------------------------------------------------------------------------------





Title Commitment and Survey. If Purchaser does not terminate this Agreement by
reason of any Title Objection or Additional Title Objection, as provided in this
Section 2.01, then such Title Objection or Additional Title Objection shall be
deemed waived and approved by Purchaser and shall thereafter be deemed a
Permitted Encumbrance.
Section 2.02.     Seller Documents. Within ten (10) days of the Effective Date,
Seller shall deliver to Purchaser the following items to the extent the same
exist and are in Seller’s possession or under its control (collectively, the
“Seller Documents”): (a) all environmental reports related to the Property
(including without limitation, Phase I and Phase II environmental investigation
reports); (b) all appraisals or valuations related to the Property; (c) all
guaranties and warranties in effect with respect to all or any portion of the
Property; (d) all Property Condition Report related to the Property; and (e) all
other documents related to the ownership, lease and operation of the Property,
and reasonably requested by Purchaser, expressly including corporate and/or real
estate documentation evidencing current ownership of the Property.
Section 2.03.     Survey. Purchaser shall order a current ALTA/ACSM “as built”
survey as required for the Property from a surveyor selected by Purchaser (the
“Survey”), together with (a) evidence reasonably satisfactory to Purchaser that
the Property fully complies with all zoning ordinances of the Governmental
Authority having jurisdiction over the Property (“Zoning Evidence”), and (b)
evidence reasonably satisfactory to Purchaser that none of the Property is
within a 100-year flood plain or a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency. The Survey shall show all improvements
and shall plot all exceptions shown on the Title Commitment (to the extent
plottable), certified in favor of Purchaser, any requested Affiliate of
Purchaser and Title Company in a manner reasonably acceptable to Purchaser and
prepared in accordance with the appropriate “ALTA/ACSM” minimum standards. The
cost of the Survey shall be included in Transaction Costs, payable as set forth
in Section 1.05.
Section 2.04.     Environmental. Purchaser shall order an update of the existing
Phase I environmental investigation report for the Property (provided that the
engineer can deliver an updated Phase I in a timely manner and at a cost
savings), and if any environmental investigation report recommends additional
subsurface investigation of the Property, Seller shall permit Purchaser to
perform such reasonable additional subsurface investigation (each Phase I
environmental investigation report and each additional subsurface investigation
report, an “Environmental Report”), from an environmental inspection company
selected by Purchaser, detailing and analyzing certain aspects of the Property;
provided, however, that, notwithstanding the foregoing, if Seller fails or
refuses to permit any such additional subsurface investigation or is unwilling
to obtain environmental insurance providing coverage acceptable to Purchaser in
its sole discretion, Seller shall be deemed to have elected to terminate this
Agreement, in which event neither party will have any further obligations or
liability hereunder, except for those obligations expressly stated to survive
such termination. The cost of the Environmental Reports shall be included in
Transaction Costs, payable as set forth in Section 1.05.
Section 2.05.     Valuation. Purchaser shall order a current site inspection and
valuation of the Property, separately stating values for the Real Property and
improvements for the Property, from an appraiser selected by Purchaser (the
“Valuation”). Purchaser shall provide to the appraiser any existing appraisals
provided as part of the Seller’s Documents. Each Valuation shall be in form and
substance acceptable to Purchaser, and shall be certified to Purchaser and any
requested Affiliate of Purchaser. The cost of the Valuation shall be included in
Transaction Costs, payable as set forth in Section 1.05.


{B3764294.2}    4
 

--------------------------------------------------------------------------------





Section 2.06.     Property Condition Report. Purchaser shall order current
property condition assessment and limited compliance audit for the Property from
an inspection company selected by Purchaser (the “Property Condition Report”).
Purchaser shall provide to the inspection company any existing Property
Condition Report provided as part of the Seller’s Documents. The Property
Condition Report shall be in form and substance acceptable to Purchaser, and
shall be certified to Purchaser and any requested Affiliate of Purchaser. The
cost of the Property Condition Report shall be included in Transaction Costs,
payable as set forth in Section 1.05.
Section 2.07.     Inspections.
(a)    Inspection Period. From the Effective Date and for a period of thirty
(30) days thereafter, during normal business hours and after reasonable advance
notice (the “Inspection Period”), (a) Purchaser may perform whatever
investigations, tests and inspections (collectively, the “Inspections”) with
respect to the Property that Purchaser deems reasonably appropriate; and
(b) Seller shall, at all reasonable times, (i) provide Purchaser and Purchaser’s
officers, employees, agents, advisors, attorneys, accountants, architects, and
engineers with access to the Property, all drawings, plans, specifications and
all engineering reports for and relating to the Property in the possession or
under the control of Seller, the files and correspondence relating to the
Property, and the financial books and records relating to the ownership, lease
(if applicable), and maintenance of the Property, and (ii) allow such Persons to
make such inspections, tests, copies, and verifications with respect to the
Property as Purchaser considers necessary. Purchaser shall provide Seller at
least one Business Days’ notice in writing or by telephone in advance of its
entry upon the Property for purposes other than visual inspections. No advance
notice shall be required for visual inspections of the Property. Purchaser shall
not make or perform any borings or other physically invasive or destructive
tests without Seller’s prior written consent, which shall not be unreasonably
withheld, delayed or conditioned. Telephone notices, when permitted, shall be
given to Seller’s representative for the Property, as follows (the “Property
Representatives”):
For Seller:
Andrew Sorg, andrew.sorg@marcegaglia.com, 412-292-8689
For Purchaser:
Kevin Van Zandt , kvanzandt@brismet.com, 812-701-7878; and
(b)    Insurance. Prior to any entry onto the Property, Purchaser shall ensure
that each of Purchaser’s representatives and vendors maintains comprehensive
general liability insurance with commercially reasonable coverage considering
the activities of such party.
(c)    Purchaser’s Indemnity. Purchaser shall not make any physical changes to
the Property (other than soil borings as reasonably approved by Seller) and
shall indemnify and hold harmless Seller from and against (i) all physical
damage to the Property caused by Purchaser’s tests and investigations, (ii) all
loss, liability or damage suffered or incurred by Seller arising out of or
resulting from injury or death to individuals or damage to personal property
caused by the tests and investigations conducted by, or at the direction of,
Purchaser, and (iii) all reasonable costs and expenses (including reasonable
attorneys’


{B3764294.2}    5
 

--------------------------------------------------------------------------------





fees and disbursements) incurred by Seller in connection with any action, suit,
proceeding, demand, assessment or judgment incident to the foregoing, except to
the extent (in each case) such loss, liability or damage arises out of Seller’s
negligence or intentional acts or omissions. Purchaser’s obligations to
indemnify Seller pursuant to this Section 2.07(c) and Purchaser’s obligations to
return the Information to Seller pursuant to Section 2.08 shall survive the
termination of this Agreement.
(d)    Confidentiality. Prior to the Closing, Purchaser shall hold all
information concerning the Property obtained by Purchaser (the “Information”) in
confidence and shall not at any time disclose or permit the disclosure of the
Information to any Person without Seller’s prior written consent provided,
however, Purchaser shall at all times be allowed to disclose or permit the
disclosure of the Information in furtherance of any reasonable business purpose
designed to aid Purchaser in its decision to purchase the Property.
Notwithstanding the foregoing, (i) Purchaser may disclose the Information to its
legal counsel, accountants, lenders, existing and prospective investors,
consultants, advisors and other Persons who need to review the Information in
connection with Purchaser’s evaluation and purchase of the Property in
accordance with the terms of this Agreement, (ii) the provisions of this Section
2.07(d) shall not apply to any portions of the Information that (a) were
rightfully and without restriction known to Purchaser prior to disclosure
hereunder, (b) are independently developed by Purchaser without reliance on any
Information, or (c) are available from public sources other than through the
actions of Purchaser or its agents, and (iii) Purchaser may disclose the
Information to the extent that such disclosure is required by law, regulation or
court order, but Purchaser first shall provide written notice thereof to Seller.
Neither Seller nor Purchaser shall make any public announcements concerning the
sale of the Property pursuant to this Agreement without first obtaining the
prior written consent of the other except that each of the Party may make any
disclosures required by applicable law, court order or Governmental Authority.
Section 2.08.     Purchaser’s Right to Terminate. Notwithstanding any provision
contained herein, Purchaser shall have the right to terminate this agreement at
any time on or prior to the expiration of the Inspection Period because of (a) a
material environmental issue associated with the Property arising prior to March
1, 2017, (b) any Title Objection(s), (c) any major structural issue(s)
associated with the Property, or (d) the failure of the satisfaction of all
conditions for the sale of the Seller’s business to Purchaser under the Asset
Purchase Agreement such that the business sale transaction shall not close with
an effective date of July 1, 2018 at 12:01 a.m. local time, in which event
neither party will have any further obligations or liability hereunder, except
for those obligations expressly stated to survive such termination. For sake of
clarity, in case of termination of the Agreement pursuant to this Section 2.08,
the Purchaser shall not be entitled to any indemnification by Seller, including
pursuant to Section 7.04 - which provides for Seller’s indemnity obligation in
favor of the Purchaser enforceable by Purchaser only after Closing of the
Transaction.
Section 2.09.      If this Agreement is terminated for any reason by either
party, Purchaser agrees, within 15 days after the date of termination to deliver
to Seller copies of all title reports, Title Commitment, Survey, written
geotechnical engineering reports and written environmental reports prepared by
third parties for Purchaser during the period of time in which this Agreement is
in effect provided that Purchaser pays all costs due, and to return to the
Seller all written materials concerning the Property previously delivered by
Seller to Purchaser pursuant to this Agreement


{B3764294.2}    6
 

--------------------------------------------------------------------------------





or otherwise. All third parties’ reports and studies shall be delivered to
Seller for information only without any right to rely thereon and without any
representation or warranty of any type.
ARTICLE III    

CLOSING
Section 3.01.     Closing Date. Subject to the provisions of Article V of this
Agreement, the closing date of the Transaction contemplated by this Agreement
(the “Closing”) shall be set by mutual agreement of Seller and Purchaser and
shall be the closing date under the Asset Purchase Agreement (the “Closing
Date”); provided, however, that the Closing Date shall not extend beyond the
Closing Deadline. The parties shall deposit with the Title Company all documents
(including without limitation, the executed Transaction Documents) as necessary
to comply with the parties’ respective obligations hereunder on or before the
Closing Date or as otherwise mutually agreed upon by the parties. The parties
shall deposit all funds required hereunder with the Title Company on or before
the Closing Date.
Section 3.02.     Funding. Notwithstanding any provision contained in this
Agreement, funding of the Transaction by Purchaser shall be contingent upon the
delivery of the executed Transaction Documents, satisfaction of the conditions
precedent set forth herein and in the other Transaction Documents, and
confirmation by Purchaser’s counsel that it or the Title Company has possession
of all Transaction Documents required by Purchaser.
Section 3.03.     Possession. Possession of the Property, free and clear of all
tenants or other parties in possession, except in accordance with the Lease,
shall be delivered to Purchaser on the Closing Date.
ARTICLE IV    

REPRESENTATIONS WARRANTIES AND COVENANTS
Section 4.01.     Seller. Seller represents and warrants to, and covenants with,
Purchaser as follows:
(a)    Organization and Authority. Seller is duly organized or formed, validly
existing and in good standing under the laws of its state of formation or
incorporation. Seller has all requisite power and authority to own and operate
the Property, to execute, deliver and perform its obligations under this
Agreement and all of the other Transaction Documents, and to carry out the
Transaction. The Person who has executed this Agreement on behalf of Seller has
been duly authorized to do so.
(b)    Enforceability of Documents. Upon execution by Seller, this Agreement and
the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.
(c)    No Other Agreements and Options. Neither the Seller nor the Property is
subject to any commitment, obligation, or agreement, including, without
limitation, any


{B3764294.2}    7
 

--------------------------------------------------------------------------------





right of first refusal, option to purchase or lease granted to a third party,
which could or would (i) prevent Seller from completing, or impair Seller’s
ability to complete, the sale of the Property under this Agreement, or (ii) bind
Purchaser subsequent to consummation of the Transaction. Except as otherwise
disclosed by Seller in writing to Purchaser, there is no lease in place with a
third party, nor has there been any such lease in place within the last twelve
(12) months of the Effective Date, related to all or any part of the Property,
even if any such lease will be terminated upon Closing.
(d)    No Violations. The authorization, execution, delivery and performance of
this Agreement and the other Transaction Documents will not (i) violate any
provisions of any applicable organizational or other charter documents of
Seller, (ii) result in a violation of or a conflict with, or constitute a
default (or an event which, with or without due notice or lapse of time, or
both, would constitute a default) under any other document, instrument or
agreement to which Seller is a party or by which Seller, the Property or the
Property of Seller are subject or bound, (iii) result in the creation or
imposition of any Lien, restriction, charge or limitation of any kind, upon
Seller or the Property, or (iv) violate any law, statute, regulation, rule,
ordinance, code, rule or order of any court or Governmental Authority applicable
to Seller or the Property.
(e)    Compliance. To Seller’s actual knowledge, Seller’s use and occupation of
the Property prior to March 1, 2017 was not in legal violation of any
(i) applicable statutes, regulations, rules, ordinances, codes, licenses,
permits, orders and approvals of each Governmental Authority having jurisdiction
over the Property, including, without limitation, all health, building, fire,
safety and other codes, ordinances and requirements, the Americans With
Disabilities Act of 1990, and all policies or rules of common law, in each case,
as amended, and any judicial or administrative interpretation thereof, including
any judicial order, consent, decree or judgment applicable to the Property or
the Seller (collectively, the “Legal Requirements”), (ii) all restrictions,
covenants and encumbrances of record with respect to the Property, and (iii) all
agreements, contracts, insurance policies (including, without limitation, to the
extent necessary to prevent cancellation thereof and to insure full payment of
any claims made under such policies), agreements and conditions applicable to
the Property or the ownership, operation, use or possession thereof. The Seller
has not received any notification that the Property is in violation of any of
the foregoing, including without limitation, the Legal Requirements.
(f)    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Without in any way limiting the provisions of Section 4.01(e),
Seller is not currently identified on the OFAC List, and is not a Person with
whom a citizen of the United States is prohibited from engaging in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or executive order of the President of the United States.
(g)    Litigation. Seller has received no service of process for any claim or
proceeding, has received no other notice of, and has no actual knowledge of, any
legal, administrative, arbitration or other proceeding, claim or action of any
nature or investigation pending or involving or, to the best of Seller’s
knowledge, threatened against, Seller or the Property before any Governmental
Authority, except as has been disclosed in writing by Seller, which in any way
adversely affects or may adversely affect the Property, the business performed
and to be performed on the Property, the condition, worth or operations of the


{B3764294.2}    8
 

--------------------------------------------------------------------------------





Seller, or the ability of the Seller to perform under this Agreement or any
other Transaction Documents, or which questions or challenges the Seller’s
participation in the Transaction contemplated by this Agreement or any other
Transaction Document.
(h)    Condemnation. Seller has received no notice that any condemnation or
eminent domain proceedings affecting the Property have been commenced, and
Seller has no actual knowledge that such proceedings, are contemplated.
(i)    Environmental.
(i)    To Seller’s actual knowledge, the Property is not in violation of any
Hazardous Materials Laws and there is no non‑compliance with Hazardous Materials
Laws that dates prior to March 1, 2017, or with permits issued pursuant thereto,
in connection with the Property.
(ii)    Seller has completed all remediation activity required under the terms
and provisions of the Consent Order, and the Commonwealth of Pennsylvania,
Department of Environmental Protection has approved of such remediation
activity.
(iii)    Seller has not received any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Materials or USTs, or remediation thereof, of
possible liability of any Person pursuant to any Hazardous Materials Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing.
(j)    Solvency. There is no contemplated, pending or threatened Insolvency
Event or similar proceedings, whether voluntary or involuntary, affecting the
Seller, or to Seller’s knowledge, any of its members, partners, shareholders, or
Affiliates.
(k)    Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Seller shall use its best efforts to satisfy all conditions set
forth in Section 5.01 and 5.03 of this Agreement on or prior to the Closing
Date.
(l)    No Bankruptcy Petition. Seller hereby agrees that it shall not institute
against, or join any other Person in instituting against, Purchaser, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or any other proceeding under any federal or state bankruptcy or similar law.
The provisions of this Section shall survive the Closing for a period of 2 (two)
years. Notwithstanding the foregoing, the provisions of this Section shall in no
way limit any other rights Seller may have with respect to this Agreement,
either at law or in equity.
(m)    Limitations on Seller’s Liability for Representations and Warranties.
Seller’s liability for a misrepresentation or breach of warranty under this
Agreement shall be subject to the following limitations:
(i)    Seller’s representations and warranties are for the personal benefit of
the Purchaser and no such representation or warranty may be assigned to or
enforced by any other Person, except any permitted assignee or any assignee
consented to by Seller.


{B3764294.2}    9
 

--------------------------------------------------------------------------------





(ii)    Whenever a representation or warranty is made in this Agreement on the
basis of the best knowledge or the actual knowledge of Seller or words of
similar import, or whether Seller has received written notice, such
representation or warranty is made with the exclusion of any facts disclosed to
or otherwise actually know by Purchaser before the expiration of the Inspection
Period, and is made solely on the basis of the actual, as distinguished from
implied, imputed or constructive, knowledge on the date that such representation
or warranty is made, of the applicable Property Representative for the relevant
Property, whom Seller represents to be Mr. Antonio Marcegaglia, Mr. Lorenzo
Biagi, and Mr. Marco Costi who are the individuals responsible for being
informed of matters relevant to this Agreement, without independent
investigation or inquiry, and without attribution to said applicable Property
Representative of facts and matters otherwise within the personal knowledge of
any other agent or employees of Seller or any other Person, and excluding,
whether or not actually known by the applicable Property Representatives (or any
of them), any matter actually known to Purchaser, in writing or otherwise, as of
the expiration of the Inspection Period. Purchaser and Seller acknowledge that
the individuals named above are named solely for the purpose of defining and
narrowing the scope of the Seller’s and the Purchaser’s knowledge and not for
the purpose of imposing any liability on or creating any duties running on the
part of such individuals. Purchaser and Seller covenant that no action of any
kind will be brought against such individuals related to or arising out of this
Agreement. Purchaser’s knowledge of a misrepresentation or breach of warranty by
Seller shall not limit Purchaser’s rights and remedies under this Agreement
except as otherwise provided in paragraphs (iii) and (iv) below.
(iii)    If, before the Closing Date, Purchaser obtains actual knowledge that
any of the Seller’s representations or warranties is inaccurate and Purchaser
nonetheless proceeds with the Closing, Purchaser shall be deemed to have waived
its rights and remedies in connection with the breach of such representation(s)
or warranty(ies), including the right to be indemnified post- Closing from
Seller pursuant to Section 7.04 in connection with the breach of such
representation(s) or warranty(ies).
(iv)    Seller covenants that all representations and warranties of Seller made
in this Agreement shall be true as of the date of this Agreement, shall be
deemed to have been made again at and as of the Closing Date, and shall be true
at and as of the Closing Date.
(v)    Other than the representations and warranties set forth herein, neither
Seller nor any other agent, partner, employee, or representative of Seller has
made any representation or warranty regarding the physical condition of the
Property, or any part thereof, or anything relating to the subject matter of
this Agreement.
Section 4.02.     Purchaser. Purchaser represents and warrants to, and covenants
with, Seller as follows:
(a)    Organization and Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of its state of formation. Purchaser has all
requisite


{B3764294.2}    10
 

--------------------------------------------------------------------------------





power and authority to execute, deliver and perform its obligations under this
Agreement and all of the other Transaction Documents to which it is a party and
to carry out the Transaction. The Person who has executed this Agreement on
behalf of Purchaser has been duly authorized to do so.
(b)    Enforceability of Documents. Upon execution by Purchaser, this Agreement
and the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.
(c)    No Violations. The authorization, execution, delivery and performance of
this Agreement and the other Transaction Documents will not (i) violate any
provisions of the any applicable organizational or other charter documents of
Purchaser, (ii) result in a violation of or a conflict with, or constitute a
default (or an event which, with or without due notice or lapse of time, or
both, would constitute a default) under any other document, instrument or
agreement to which Purchaser is a party or by which Purchaser is subject or
bound, (iii) result in the creation or imposition of any Lien, restriction,
charge or limitation of any kind, upon Purchaser, or (iv) violate any law,
statute, regulation, rule, ordinance, code, rule or order of any court or
Governmental Authority applicable to Purchaser.
(d)    Litigation. There are no actions or proceedings pending against or
involving Purchaser before any Governmental Authority which in any way adversely
affect or may adversely affect Purchaser or Purchaser’s ability to perform under
this Agreement and the other Transaction Documents to which it is a party.
(e)    Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Purchaser agrees to use its best efforts to satisfy all conditions
set forth in Section 5.02 and 5.03 of this Agreement on or prior to the Closing
Date.
(f)    Purchaser’s Investigation. As a material inducement to Seller to enter
into this Agreement and to sell the Property to Purchaser, Purchaser represents
and warrants to Seller that Purchaser is a sophisticated investor with
substantial experience in purchasing real property similar to the Property and
Purchaser will have the right to examine and inspect the physical nature and
condition of the Property, including environmental conditions.
All representations and warranties of Purchaser made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date.


ARTICLE V    

CONDITIONS PRECEDENT TO CLOSING
Section 5.01.     Purchaser’s Conditions to Closing. Purchaser shall not be
obligated to close and fund the Transaction until the fulfillment (or written
waiver by Purchaser) of all of the following conditions:


{B3764294.2}    11
 

--------------------------------------------------------------------------------





(a)    Seller shall have delivered to Purchaser or the Title Company, as
applicable, the following items:
(i)    The Deed.
(ii)    Such documents evidencing the legal status and good standing of Seller
that may be required by Purchaser and/or the Title Company for issuance of the
Title Policy, including, without limitation, certificates of good standing;
(iii)    Fully executed originals of an Assignment of Warranties in the form of
Exhibit D, attached hereto, or if not assignable, evidence satisfactory to
Purchaser that it will receive coverage or protection acceptable to Purchaser
for the matters covered by such warranties, in either case, to the extent
required by Purchaser (the “Assignment of Warranties”), and all of the other
Transaction Documents to which it is a party;
(iv)    A certificate of an officer, manager or general partner, as applicable,
of Seller, together with copies of Seller’s (A) articles of organization or
certificate of formation, as applicable, amended to date; (B) operating
agreement, bylaws or partnership agreement, as applicable, amended to date;
(C) resolutions authorizing the Transaction and the execution of this Agreement
and the other Transaction Documents, and identifying the Person(s) authorized to
execute this Agreement and the other Transaction Documents; and (D) certificates
of good standing or similar documents from the state in which Seller was
organized or formed, and original certificates of qualification or similar
documents from the state where the Property is located;
(v)    A duly executed affidavit from Seller stating that Seller is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and 1984 Tax Reform Act, in the form attached hereto as
Exhibit C (collectively, “Non‑Foreign Seller Certificate”);
(vi)    Lease Termination document duly executed by Seller terminating the Lease
Agreement between Seller and Purchaser dated March 1, 2017, as amended on
November 8, 2017 (the “Existing Lease”);
(vi)    Closing settlement statements approved by Seller and Purchaser to
reflect the credits, prorations, and adjustments contemplated by or specifically
provided for in this Agreement;
(vii)    Seller shall have provided the Commonwealth of Pennsylvania, Department
of Environmental Protection at least thirty (30) days’ prior written notice of
the intended transfer of the Property, including the identity of the Purchaser
and Store as designee and the Purchaser’s intended use for the Property; and
(viii)    All documents required to be delivered by this Agreement and the other
Transaction Documents and as may otherwise be reasonably required in order to
fully and legally close this Transaction.


{B3764294.2}    12
 

--------------------------------------------------------------------------------





(b)    Purchaser shall have received the Title Commitment and the Title
Company’s irrevocable commitment to insure title by means of the Title Policy.
(c)    Purchaser shall have received evidence of the occurrence of the closing
or satisfaction of all conditions for closing under the Asset Purchase
Agreement, which shall close on June 29, 2018 with an effective date of July 1,
2018 at 12:01am local time.
(d)    Purchaser shall have received evidence of Seller’s compliance with the
notice provisions of the Consent Order with respect to the conveyance of the
Property to Purchaser.
(e)    All representations and warranties of Seller set forth herein shall have
been true and correct in all respects when made, and all covenants, agreements
and conditions required to be performed or complied with by Seller prior to or
at the time of Closing in connection with the Transaction shall have been duly
performed or complied with by Seller prior to or at such time or waived in
writing by Purchaser.
(f)    No event shall have occurred or condition shall exist which would, upon
the Closing Date, or, upon the giving of notice and/or passage of time,
constitute a breach or default hereunder or under any other Transaction
Document.
Upon the fulfillment or Purchaser’s written waiver of all of the above
conditions, Purchaser shall deposit funds necessary to close this Transaction
with the Title Company and this Transaction shall close in accordance with the
terms and conditions of this Agreement. Unless otherwise agreed, all of the
documents to be delivered at Closing shall be dated as of the Closing Date.
Section 5.02.     Seller’s Conditions Precedent to Closing. Seller shall not be
obligated to close the Transaction until the fulfillment (or written waiver by
Seller) of all of the following conditions:
(a)    Purchaser shall have delivered to the Title Company the Purchase Price,
as adjusted pursuant to the requirements of this Agreement;
(b)    Purchaser shall have caused to be executed and delivered to the
appropriate Persons fully executed originals of all Transaction Documents,
including without limitation, the Assignment of Warranties;
(c)    Purchaser and Seller shall have approved the Title Company settlement
statements that reflect the credits, prorations, and adjustments contemplated by
or specifically provided for in this Agreement;
(d)    Seller shall have received evidence of the occurrence of the closing or
satisfaction of all conditions for closing under the Asset Purchase Agreement,
which shall close on June 29, 2018 with an effective date of July 1, 2018 at
12:01 a.m. local time;
(e)    Purchaser shall have delivered to the Title Company its executed
counterpart of the Existing Lease termination document;


{B3764294.2}    13
 

--------------------------------------------------------------------------------





(f)    Purchaser shall have delivered to Seller and/or the Title Company such
other documents as may reasonably be required in order to fully and legally
close this Transaction; and
(g)    All representations and warranties of Purchaser set forth herein shall
have been true and correct in all respects when made, and all covenants,
agreements and conditions required to be performed or complied with by Purchaser
prior to or at the time of Closing in connection with the Transaction shall have
been duly performed or complied with by Purchaser prior to or at such time or
waived in writing by Seller.
(h)    No event shall have occurred or condition shall exist which would, upon
the Closing Date, or, upon the giving of notice and/or passage of time,
constitute a breach or default hereunder or under any Transaction Document.
(i)    All covenants, agreements and conditions required to be performed or
complied with by Purchaser prior to or at the time of Closing in connection with
the Transaction shall have been duly performed or complied with by Purchaser or
waived in writing by Seller prior to or at such time.
Section 5.03.     Joint Conditions Precedent to Closing. Purchaser and Seller
acknowledge that on or about September 29, 2000, Damascus Tube Company, Inc.
entered into a Consent Order and Agreement with the Commonwealth of
Pennsylvania, Department of Environmental Protection concerning the remediation
and reuse of some or all of the Property (the “Consent Order”). Notwithstanding
any other provision of this Agreement, neither Purchaser nor Seller shall be
obligated to close and/or fund the Transaction until the terms and obligations
of the Consent Order have been satisfied as they may relate to the Transaction,
including without limitation any prospective requirements, conditions, terms, or
the like which may need to be established. Purchaser and Seller agree that they
both shall use commercially reasonable efforts to satisfy this joint condition
to Closing, and that they shall take commercially reasonable steps to cooperate
in that regard.
ARTICLE VI    

DEFAULTS; REMEDIES
Section 6.01.     Default. Each of the following shall be deemed an event of
default (each, an “Event of Default”):
(a)    If any representation or warranty of Seller or Purchaser set forth in
this Agreement or any other Transaction Document is false in any material
respect or if Seller or Purchaser render any false statement;
(b)    If Seller or Purchaser fails to perform any of its material obligations
under this Agreement; or
(c)    If any Insolvency Event shall occur with respect to Seller or Purchaser.
Section 6.02.     Remedies. Upon any Event of Default, the non-defaulting party
shall be entitled to exercise, at its option and as its sole and exclusive
remedy, the following remedy:


{B3764294.2}    14
 

--------------------------------------------------------------------------------





(a)    Following:
(i)    an Event of Default by Seller, Purchaser may terminate this Agreement by
giving written notice to the Seller, in which event no party will have any
further obligations or liability hereunder, except for those obligations
expressly stated to survive such termination; PROVIDED, HOWEVER, in such a case,
at Bristol’s discretion, the Parties shall amend the Existing Lease Agreement to
anticipate the Extension Term (defined therein) on May 31, 2021, rather than May
31, 2023. For sake of clarity, in case of Event of Default by Seller, Purchaser
shall not be entitled to any indemnification by Seller, including pursuant to
Section 7.04 - which provides for Seller’s indemnity obligation in favor of the
Purchaser enforceable by Purchaser only after Closing of the Transaction.
(ii)    an Event of Default by Purchaser, Seller may terminate this Agreement by
giving written notice to Purchaser, in which event no party will have any
further obligations or liability hereunder, except for those obligations
expressly stated to survive such termination; PROVIDED, HOWEVER, that, in such a
case, at Seller’s discretion, the Parties shall amend the Existing Lease
Agreement to postpone the Extension Term (defined therein) on May 31, 2025,
rather than May 31, 2023; or
(b)    The non-defaulting party may waive the Event of Default and proceed with
the Closing.
ARTICLE VII    

MISCELLANEOUS
Section 7.01.     Risk of Loss.
(a)    Condemnation. If, prior to Closing, action is initiated to take the
Property, or any portion thereof, by eminent domain proceedings or by deed in
lieu thereof, Purchaser may elect at or prior to Closing, to (i) terminate this
Agreement, in which event neither party will have any further obligations or
liability hereunder, except for those obligations expressly stated to survive
such termination, or (ii) proceed to close, in which event all of Seller’s
assignable right, title and interest in and to the award of the condemning
authority shall be assigned to Purchaser at the Closing and there shall be no
reduction in the Purchase Price.
(b)    Casualty. Subject to the existing lease between Seller and Purchaser,
Seller assumes all risks and liability for damage to or injury occurring to the
Property by fire, storm, accident, or any other casualty or cause until the
Closing has been consummated. If the Property, or any part thereof, suffers any
damage prior to the Closing from fire or other casualty, which Seller, at its
sole option, does not elect to fully repair, Purchaser may elect at or prior to
Closing, to (i) terminate this Agreement, in which event neither party will have
any further obligations or liability hereunder, except for those obligations
expressly stated to survive such termination, or (ii) consummate the Closing, in
which event all of Seller’s right, title and interest in and to the proceeds of
any insurance covering such damage (less an amount equal to any expense and
costs reasonably incurred by Seller to repair or restore the Property, which
shall be payable to Seller upon Seller’s delivery to Purchaser of


{B3764294.2}    15
 

--------------------------------------------------------------------------------





satisfactory evidence thereof), to the extent that the amount of such insurance
does not exceed the Purchase Price, shall be assigned to Purchaser at Closing,
and Purchaser shall be entitled to a credit in the amount of Seller’s deductible
at Closing.
(c)    Maintenance of the Property and Insurance. From the Effective Date until
Closing, Purchaser shall continue to maintain the Property or cause the Property
to be maintained in good condition and repair, and shall continue to maintain or
cause to be maintained all insurance for the Property in the same or greater
amounts, with the same or greater coverage, and subject to the same or lower
deductibles as in existence as of the Effective Date.
Section 7.02.     Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called “Notices”) shall be in writing
and given by (a) hand delivery, (b) express overnight delivery service,
(c) email transmission, or (d) certified or registered mail, return receipt
requested, and shall be deemed to have been delivered upon (i) receipt, if hand
delivered, (ii) the next Business Day, if delivered by a reputable express
overnight delivery service, (iii) receipt of confirmation of email, if delivered
by email, or (iv) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the parties and
addresses (or email addresses, as applicable) specified below:
If to Seller:
Marcegaglia USA Inc.
c/o Marcegaglia Specialties SPA
Via Bresciani, 16 – 46040 Gazoldo degli Ippoliti (MN) - Italy


Attention: Mr. Antonio Marcegaglia
Email: antonio.marcegaglia@marcegaglia.com


If to Purchaser:
Synalloy Corporation
4510 Cox Road, Suite 201
Glen Allen, VA 23060
Attention: Craig Bram
Email: cbram@synalloy.com


With a copy to:
LeClairRyan
Attention: Lori H. Schweller, Esq.
123 East Main Street, Eighth Floor
Charlottesville, VA 22903
(434) 245-3448 Direct
(804) 296-0905 Fax
(804) 248-8700 Mobile
LSchweller@leclairryan.com



or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of Notice is required, the
giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.


{B3764294.2}    16
 

--------------------------------------------------------------------------------





A copy of any Notice delivered pursuant to this Section shall also
contemporaneously be delivered in the manner herein specified to any mortgagee
or assignee of Purchaser’s interest which shall have duly notified Seller in
writing of its name and address.
Section 7.03.     Assignment. Purchaser may assign its rights under this
Agreement in whole or in part at any time to an Affiliate of Purchaser or to
Store if the assignee assumes all liability and obligations of Purchaser under
this Agreement and Seller and Escrow Agent are given prior written notice of
such assignment (together with a copy of the instrument of assignment), provided
that Bristol shall remain jointly liable with any such assignee for the
fulfilment of any of its obligation hereunder. Seller shall not, without the
prior written consent of Purchaser, which consent may be withheld in Purchaser’s
sole discretion, sell, assign, transfer, mortgage, convey, encumber or grant any
easements or other rights or interests of any kind in the Property or any of
Seller’s rights under this Agreement.
Section 7.04.     Indemnity. Following Closing of the Transaction and without
prejudice for the provisions under Section 4.01 (m), which shall limit Seller’s
liability under this Section 7.04, Seller shall indemnify, defend and hold
harmless Purchaser and its Affiliates, and their respective officers, directors,
shareholders, managers, members, employees, representatives, successors and
assigns, as applicable (collectively, the “Purchaser Indemnified Parties”), from
and against any and all Losses of any nature arising from or connected to the
breach or falsity of any representation or warranty given by Seller. Without
limiting the generality of the foregoing, such indemnity shall include, without
limitation, any Losses incurred with respect to any reasonable engineering,
governmental inspection and attorneys’ fees and expenses that the Purchaser may
incur by reason of any material environmental condition caused by Seller and
that occurred on the Property prior to March 1, 2017 and/or any representation
or warranty set forth in Section 4.01(j) being false, or by reason of any
investigation or claim of any Governmental Authority in connection therewith.
Notwithstanding the foregoing, the Seller’s obligation to indemnify, defend, and
hold Purchaser harmless as described by this Section 7.04 shall not cover the
first $25,000.00 of Losses, attorneys’ fees, costs, and expenses that Purchaser
may incur and shall be unlimited above said $25,000.00 minimum. The obligations
under this Section 7.04 shall survive Closing for a period of two (2) years. If
any Indemnified Party receives notice of the assertion of any environmental
claim or of the commencement of any environmental claim, action, or proceeding
made or brought by any Person who is not a Party to this Agreement (a “Third
Party Claim”) with respect to which indemnification is to be sought from Seller
hereunder and the claim is not addressed also against the Seller, then (i) the
Indemnified Party shall give prompt notice to the Seller about such Third Party
Claim providing to the Seller any information and details that may be available
to it, and (ii) if a litigation proceeding is commenced and the Seller is not
involved in it, then the Third Party Claim shall be defended by the Indemnified
Party through counsels chosen by it but taking into consideration the reasonable
input that might be provided by the Seller, provided however that the
Indemnified Party shall not make any settlement of any such Third Party Claim
without the prior written consent of the Seller, which consent shall not be
unreasonably withheld, delayed or conditioned.
Section 7.01.     Brokerage Commission. Each of the parties represents and
warrants to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction. Each party
shall indemnify, defend and hold harmless the other party from and against any
and all claims, loss, costs and expenses, including reasonable attorneys’ fees,
resulting from any claims that may be made against the indemnified party by any
broker


{B3764294.2}    17
 

--------------------------------------------------------------------------------





claiming a commission or fee by, through or under such indemnifying party. The
parties’ respective obligations under this Section 7.05 shall survive Closing or
termination of this Agreement.
Section 7.02.     Reporting Requirements. The parties agree to comply with any
and all reporting requirements applicable to the Transaction which are set forth
in any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, and further agree upon request, to furnish the other
party with evidence of such compliance.
Section 7.03.     Disclosures. Except as expressly set forth in Sections 7.06
and 7.15 and this Section 7.07 and as required by law or judicial action, prior
to Closing neither Seller nor Purchaser will make any public disclosure of this
Agreement or the other Transaction Documents, the Transaction or the provisions
of the Transaction Documents without the prior consent of the other party
hereto. The parties further agree that, notwithstanding any provision contained
in this Agreement, any party (and each employee, representative or other agent
of any party) may disclose to any and all Persons, without limitation of any
kind, any matter required under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.
Section 7.04.     Time is of the Essence. The parties hereto expressly agree
that time is of the essence with respect to this Agreement. The Inspection
Period, which is also the time period for examining and objecting to Title
Commitment and Survey, can be extended only by written amendment to this
Agreement.
Section 7.05.     Non-Business Days. If the Closing Date or the date for
delivery of a notice or performance of some other obligation of a party falls on
a Saturday, Sunday or legal holiday in the state in which the Property is
located, then the Closing Date or such notice or performance shall be postponed
until the next Business Day.
Section 7.06.     Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.
Section 7.07.     Limitation on Liability. Notwithstanding anything to the
contrary provided in this Agreement, it is specifically understood and agreed,
such agreement being a primary consideration for the execution of this Agreement
and the Lease, that (a) there shall be absolutely no personal liability on the
part of any director, officer, manager, member, employee or agent of either
party with respect to any of the terms, covenants and conditions of this
Agreement, (b)  each party waives all claims, demands and causes of action
against the other party’s directors, officers, managers, members, employees and
agents in the event of any breach by such other party of any of the terms,
covenants and conditions of this Agreement, and (c)  each party shall look
solely to the assets of the other party for the satisfaction of each and every
remedy in the event of any breach of any of the terms, covenants and conditions
of this Agreement, such exculpation of liability to be absolute and without any
exception whatsoever.
Section 7.08.     Headings; Internal References. The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement. Unless stated to the


{B3764294.2}    18
 

--------------------------------------------------------------------------------





contrary, any references to any section, subsection, exhibit and the like
contained herein are to the respective section, subsection, exhibit and the like
of this Agreement.
Section 7.09.     Construction Generally. This is an agreement between parties
who are experienced in sophisticated and complex matters similar to the
Transaction and the other Transaction Documents, is entered into by both parties
in reliance upon the economic and legal bargains contained herein and therein,
and shall be interpreted and construed in a fair and impartial manner without
regard to such factors as the party which prepared the instrument, the relative
bargaining powers of the parties or the domicile of any party. Seller and
Purchaser were each represented by legal counsel competent in advising them of
their obligations and liabilities hereunder.
Section 7.10.     Further Assurances. Each of the parties agrees, whenever and
as often as reasonably requested so to do by the other party or the Title
Company, to execute, acknowledge, and deliver, or cause to be executed,
acknowledged, or delivered, any and all such further conveyances, assignments,
confirmations, satisfactions, releases, instruments, or other documents as may
be necessary, expedient or proper, in order to complete any and all conveyances,
transfers, sales and assignments herein provided and to do any and all other
acts and to execute, acknowledge and deliver any and all documents as so
requested in order to carry out the intent and purpose of this Agreement.
Section 7.11.     Securitizations and Other Transactions. As a material
inducement to Purchaser’s willingness to complete the transactions contemplated
by this Agreement and the other Transaction Documents, Seller hereby
acknowledges and agrees that Purchaser may, from time to time and at any time
following Closing, advertise, issue press releases, send direct mail or
otherwise disclose information regarding the Transaction for marketing purposes;
provided, however, Seller shall have a right to review such information at least
ten days prior to disclosure. The provisions of this Section 7.15 shall survive
the Closing.
Section 7.12.     Attorneys’ Fees. In the event of any controversy, claim,
dispute or proceeding between the parties concerning this Agreement, the
prevailing party shall be entitled to recover all of its reasonable attorneys’
fees and other costs in addition to any other relief to which it may be
entitled.
Section 7.13.     Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Purchaser with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Seller and Purchaser, (a) this Agreement shall supersede any
previous discussions, letters of intent, agreements and/or term or commitment
letters relating to the Transaction, including without limitation, the Letter of
Intent and any and all agreements related to confidentiality, exclusivity,
non-competition, non-solicitation of employees, non-solicitation or pursuit of
any business opportunity represented by the Transaction, or any other term or
condition which restricts any business activity of Purchaser or its affiliates,
(b) the terms and conditions of this Agreement shall control notwithstanding
that such terms are inconsistent with or vary from those set forth in any of the
foregoing agreements, and (c) this Agreement may only be amended by a written
agreement executed by Purchaser and Seller. The provisions of this Section shall
survive the Closing.


{B3764294.2}    19
 

--------------------------------------------------------------------------------





Section 7.14.     Forum Selection; Jurisdiction; Venue. For purposes of any
action or proceeding arising out of this Agreement, the parties hereto expressly
submit to the jurisdiction of all federal and state courts located in the
Commonwealth of Virginia. Seller consents that it may be served with any process
or paper by registered mail or by personal service in accordance with applicable
law. Furthermore, Seller waives and agrees not to assert in any such action,
suit or proceeding that it is not personally subject to the jurisdiction of such
courts, that the action, suit or proceeding is brought in an inconvenient forum
or that venue of the action, suit or proceeding is improper. Nothing contained
in this Section shall limit or restrict the right of Purchaser or Seller to
commence any proceeding in the federal or state courts located in the state in
which the Property is located to the extent Purchaser or Seller – as the case
should be - deems such proceeding necessary or advisable to exercise remedies
available under this Agreement.
Section 7.15.     Separability; Binding Effect; Governing Law. Each provision
hereof shall be separate and independent, and the breach of any provision by
Purchaser shall not discharge or relieve Seller or Lessee from any of their
respective obligations hereunder. Each provision hereof shall be valid and shall
be enforceable to the extent not prohibited by law. If any provision hereof or
the application thereof to any Person or circumstance shall to any extent be
invalid or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Subject to the
provisions of Section 7.03, all provisions contained in this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the successors and
assigns of each party hereto, including, without limitation, any United States
trustee, any debtor-in-possession or any trustee appointed from a private panel,
in each case to the same extent as if each successor and assign were named as a
party hereto. This Agreement shall be governed by, and construed with, the laws
of the applicable state in which the Property is located, without giving effect
to any state’s conflict of laws principles.
Section 7.16.     Survival. Except for the conditions of Closing set forth in
Article V, which shall be satisfied or waived in writing as of the Closing Date,
all representations, warranties, agreements, obligations and indemnities of
Seller and Purchaser set forth in this Agreement shall survive the Closing.
Section 7.17.     Waiver of Jury Trial and Certain Damages. THE PARTIES HERETO
SHALL AND THEY HEREBY DO INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR ANY CLAIM OR INJURY OR DAMAGE RELATED
THERETO. EACH PARTY FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND/OR ANY DOCUMENT CONTEMPLATED HEREIN OR
RELATED HERETO.
Section 7.18.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall be deemed to constitute one and the same instrument.


{B3764294.2}    20
 

--------------------------------------------------------------------------------





Section 7.19.     State Bulk Sales Statutes. Seller and Purchaser waive
compliance with the provisions of any state bulk sales statutes promulgated by
any Governmental Authority which may be applicable to the sale of the Property
to Buyer.




[Remainder of page intentionally left blank; signature page(s) to follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.
PURCHASER:
BRISTOL METALS, LLC, a Tennessee limited liability company
By:         
Name:         
Title:         
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.
SELLER:
MARCEGAGLIA USA INC., a Pennsylvania corporation
By:             
Name:                         
Title:                     


Exhibits:
No
A.
Defined Terms

B.
Property Addresses / Legal Descriptions

C.
Non-Foreign Seller Certificate

Assignment of Warranties

EXHIBIT A

DEFINED TERMS
The following terms shall have the following meanings for all purposes of this
Agreement:
“Additional Title Objection” has the meaning set forth in Section 2.01(d)(ii).
“Affiliate” or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person. For purposes of this definition, “controls”, “under common control with”
and “controlled by” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or otherwise.
“Asset Purchase Agreement” means that certain Asset Purchase Agreement by and
between Lessee and Seller for the sale of Seller’s galvanized and ornamental
stainless steel operations and equipment at the Property, which transaction
shall close on June 29, 2018 with effective date of July 1, 2018.
“Assignment of Warranties” has the meaning set forth in Section 5.01(a)(iii).
“Bulk Sales Statutes” means bulk sales statutes promulgated by any Governmental
Authority.
“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.
“Closing” shall have the meaning set forth in Section 3.01.
“Closing Date” shall have the meaning set forth in Section 3.01.
“Closing Deadline” means June 29, 2018.
“Consent Order” has the meaning set forth in Section 5.03.
“Deed” means that certain special warranty Deed whereby Seller conveys to
Purchaser or Purchaser’s designee, pursuant to Section 1.03, all of Seller’s
right, title and interest in and to the Property, free and clear of all Liens,
restrictions, encroachments and easements, except the Permitted Encumbrances.
“Designee” has the meaning set forth in Section 1.03
“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.
“Environmental Liens” means all liens and other encumbrances imposed pursuant to
any Hazardous Materials Law.
“Environmental Report” has the meaning set forth in Section 2.04.
“Event of Default” has the meaning set forth in Section 6.01.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof, any other entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.
“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes the Property to be in violation of any local, state
or federal law or regulation, (including without limitation, any Hazardous
Materials Law), or are defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “toxic substances”,
“contaminants”, “pollutants”, or words of similar import under any applicable
local, state or federal law or under the regulations adopted, orders issued, or
publications promulgated pursuant thereto, including, but not limited to:
(i) the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. §9601, et seq.; (ii) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801, et seq.; (iii) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.; and
(iv) regulations adopted and publications promulgated pursuant to the aforesaid
laws; (b) asbestos in any form which is friable, urea formaldehyde foam
insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million; (c) underground storage tanks; and (d) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.
“Hazardous Materials Laws” includes any and all federal, state and local laws,
rules, regulations, statutes, and requirements pertaining or relating to the
environmental condition of the Property or to Hazardous Materials, including the
Consent Order.
“Indemnified Parties” has the meaning set forth in Section 7.04.
“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it a bankrupt or insolvent; (ii) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors; or (iii) seeking the entry of an order
for relief or the appointment of a receiver, trustee, or other similar official
for it or for any substantial part of its property, and in the case of any such
proceeding instituted against any such Person, either such proceeding shall
remain undismissed for a period of 120 days or any of the actions sought in such
proceeding shall occur; or (c) any Person taking any corporate or other formal
action to authorize any of the actions set forth above in this definition.
“Inspection Period” has the meaning set forth in Section 2.07.
“Inspections” has the meaning set forth in Section 2.07.
“Lease” has the meaning set forth in Section 1.03.


“Legal Requirements” has the meaning set forth in Section 4.01(e).
“Letter of Intent” means that certain Letter of Intent dated April 9, 2018
between Bristol Metals, LLC, on behalf of Purchaser, and Marcegaglia USA, Inc.
on behalf of the Seller with respect to the Transaction, and any amendments or
supplements thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).
“Losses” means any and all claims, lawsuits, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
interest, charges, fees, expenses, judgments, decrees, awards, amounts paid in
settlement and damages of whatever kind or nature (including, without
limitation, attorneys’ fees, court costs and costs incurred in the
investigation, defense and settlement of claims).
“Non-Foreign Seller Certificate” has the meaning set forth in
Section 5.01(a)(v).
“Notices” has the meaning set forth in Section 7.02.
“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.
“Permitted Encumbrances” means (a) the lien of any real estate taxes, water and
sewer charges, not yet due and payable; (b) those recorded easements,
restrictions, liens and encumbrances set forth as exceptions in the Title
Commitment and in the Title Policy to be issued by Title Company to Purchaser
and approved by Purchaser in its sole discretion in connection with this
Agreement; and (c) the Lease.
“Person” means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.
“Professional Fees” has the meaning set forth in Section 1.05.
“Property” or “Properties” has the meaning set forth in Section 1.01.
“Property Condition Report” has the meaning set forth in Section 2.06.
“Purchase Price” means the amount specified in Section 1.02.
“Real Property” has the meaning set forth in Section 1.01.
“Seller Documents” has the meaning set forth in Section 2.02.
“Survey” has the meaning set forth in Section 2.03.
“Title Commitment” has the meaning set forth in Section 2.01(a).
“Title Company” means First American Title Insurance Company located at 2425 E.
Camelback Road, Suite 300, Phoenix, Arizona 85016, Attention: Kristin Brown,
National Commercial Services, or an alternative title insurance company selected
by Purchaser.
“Title Objection” has the meaning set forth in Section 2.01(d)(i).
“Title Policy” has the meaning set forth in Section 2.01(a).
“Transaction” has the meaning set forth in Section 1.01.
“Transaction Costs” means all out‑of‑pocket costs and expenses incurred in
connection with the Transaction and the assignment of the Agreement from Bristol
to Store or any other assignee of Bristol, including but not limited to (a) the
procurement, or if the same is provided by Seller, the update of, the Property
Condition Report, Environmental Report, Survey, Title Commitment, Title Policy,
all Title Policy and all endorsements required by Purchaser and its lender,
(b) the Valuation, (c) any mortgagee’s title insurance policies required by
Purchaser’s lender and any mortgage taxes, (d) all taxes (including stamp taxes
and transfer taxes), escrow, closing, transfer and recording fees. Transaction
Costs expressly exclude Professional Fees.
“Transaction Documents” means this Agreement the Deed, the Non-Foreign Seller
Certificate, the Assignment of Warranties, the Asset Purchase Agreement, and any
and all documents referenced herein and therein, and such other documents,
payments, instruments and certificates as are reasonably required by Purchaser
and/or the Title Company.
“UST Regulations” means 40 C.F.R. § 298 Subpart H – Financial Responsibility, or
any equivalent state law, with respect to petroleum underground storage tanks
(as such term is defined under 40 C.F.R. § 290.12 or any equivalent state law).
“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Hazardous
Materials.
“Valuation” or “Valuation” has the meaning set forth in Section 2.05.
“Zoning Evidence” has the meaning set forth in Section 2.03.



EXHIBIT B

PROPERTY ADDRESS / LEGAL DESCRIPTION
Street Address:


1001 E. Waterfront Drive, Munhall, PA 15120
Legal Description: To be provided by Seller or Title Company.



EXHIBIT C


NON‑FOREIGN SELLER CERTIFICATE
STATE OF        )
        ) ss:
COUNTY OF        )
_______________, being first duly sworn deposes and states under penalty of
perjury:
1.
That he/she is a                                           of
___________________, the transferor of the Property described on Schedule I
attached hereto.

2.
That the transferor’s office address is at
                                                 .

3.
That the United States taxpayer identification number for the transferor is
________________________.

4.
That the transferor is not a “foreign person” as that term is defined in
Section 1445(f) of the United States Internal Revenue Code of 1986, as amended
(the “Code”).

5.
That the transferor is not a disregarded entity as defined in § 1.1445
2(b)(2)(iii) of the regulations promulgated under the Code.

This affidavit is given to ______________________, a Delaware limited liability
company, the transferee of the Property described in paragraph 1 above, for the
purpose of establishing and documenting the non-foreign affidavit exemption to
the withholding requirement of Section 1445 of the Code. The transferor
understands that this affidavit may be disclosed to the Internal Revenue Service
by the transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.
________________________________
By: EXHIBIT – NOT FOR SIGNATURE_________
Name:    
Title:     


Subscribed and sworn to before me this _____ day of
                                        , 2______.
Notary Public: __________________________
(SEAL)
My Commission Expires: _________________
Schedule I
to Non-foreign Seller Certificate
Street Address:


1001 E. Waterfront Drive, Munhall, PA 15120


Legal Description: To be provided by Seller or Title Company.





EXHIBIT D

ASSIGNMENT OF WARRANTIES
THIS ASSIGNMENT OF WARRANTIES (this “Assignment”), is made as of September __,
2018 by and between ____________________, a ___________________________
(“Assignor”) and Bristol Metals, LLC, a Tennessee limited liability company
(“Assignee”).




W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of ________, 2018, by and between Assignor and Assignee (the “Purchase
Agreement”), Assignor agreed to sell to Assignee, inter alia, certain real
property, the improvements located thereon and certain rights appurtenant
thereto, all as more particularly described in the Purchase Agreement
(collectively, the “Property”). Initially capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Purchase Agreement; and


WHEREAS, the Purchase Agreement provides, inter alia, that Assignor shall assign
to Assignee rights to all guaranties and warranties relating to the Property and
that Assignor and Assignee shall enter into this Assignment.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:


1.    Assignment of Warranties. Assignor hereby assigns, sets over and transfers
to Assignee all of Assignor’s right, title and interest in, to and under any and
all guaranties and warranties in effect with respect to all or any portion of
the Property as of the date hereof, if and only to the extent the same may be
assigned or quitclaimed by Assignor without expense to Assignor. Assignee hereby
accepts the foregoing assignment of guaranties and warranties.


2.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the
Purchase Agreement and shall not be merged therein, shall be binding upon and
inure to the benefit of the parties hereto, their respective legal
representatives, successors and assigns and may not be modified or amended in
any manner other than by a written agreement signed by the party to be charged
therewith.


3.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.


4.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.




IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.
ASSIGNOR:
______________________, a ___________________
By: EXHIBIT – NOT FOR SIGNATURE____
Name:                         
Title:                         


IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.
ASSIGNEE:
BRISTOL METALS, LLC, a Tennessee limited liability company
By: EXHIBIT – NOT FOR SIGNATURE___
Name:                         
Title:                         
































{B3764294.2}    21
 